Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 3, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148999                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  KENNETH J. SPEICHER,                                                                                Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 148999
                                                                    COA: 313158
                                                                    Van Buren CC: 11-600562-CZ
  COLUMBIA TOWNSHIP BOARD OF
  TRUSTEES,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 25, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and
  we REMAND this case to the Court of Appeals for reconsideration in light of Speicher v
  Columbia Twp and Columbia Twp Planning Comm’n, ___ Mich ___ (Docket No.
  148617, decided December 22, 2014). We direct the Court of Appeals to particularly
  consider the language of MCL 15.271(4) that awards attorney fees “[i]f a public body is
  not complying with this act, and a person commences a civil action to compel or enjoin
  further noncompliance with the act and succeeds in obtaining relief in the action . . . .”




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 3, 2015
           t0223
                                                                               Clerk